DETAILED ACTION
This action is response to communication:  response to original application filed on 01/31/2020.
Claims 1-20 are currently pending in this application.  
No IDS has been filed for this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10, are rejected under 35 U.S.C. 103 as being obvious over Er et al. US Patent Application Publication 2010/0325097 (hereinafter Er).

As per claim 1, Er teaches a system for controlling access, the system comprising: a communications interface (Figure 2 wherein system with access agent may communicate with 
	Although Er teaches utilizing an overwatch application and a lockdown application (Er’s access agent), Er does not explicitly teach initializing a lockdown application in response to a detection by an overwatch application.  This would have been obvious though.  Er teaches utilizing an “access agent”, which performs the actions of both the cited overwatch application and the lockdown application.  Although this agent doesn’t initialize itself, utilizing two separate applicatins (instead of a single application) would have merely been a design choice and obvious.  Separating actions, or implementing a process in two applications (instead of one), would have been obvious to one of ordinary skill in the art as it would provide users with a choice on how to implement their software.  In addition, see Er in paragraph 52 and 54, which provides an administrator flexibility on triggers, and triggers causing other actions to occur based on the particular trigger which are executed in a predefined sequence.  


	As per claim 3, Er teaches in response to detecting, by the lockdown application, an attempt to initiate a process that is not an authorized process: transmit, via the communications interface, an alert to a central server (paragraph 48 with alerting system administrator; see also paragraph 70 with alerting via an email; also see paragraph 98 with submitting log entry to server).  However, Er does not explicitly teach execute a forced logout of the limited user.  However, this would have been obvious to one of ordinary skill in the art.  As seen in paragraph 48 and 86 of Er, Er teaches wherein administrators may define actions and that any type of action may be performed.  It is notoriously well known in the art to log-off unauthorized users, and it would have been obvious to one of ordinary skill in the art as it creates security by having only authorized users being logged on.  By having unauthorized users being logged off, it would increase security as they are not able to perform unauthorized actions.
	As per claim 4, Er teaches wherein the overwatch application and lockdown application are remotely installed on the workstation by a server system (paragraph 87 wherein the access agent is installed; see Figure 2 wherein the access agent associated with remote server; see also paragraph 50 with server providing instructions to the computer system remotely).

	As per claim 6, Er teaches wherein the limited user includes a system user that is authorized to perform a particular set of tasks, wherein the particular set of tasks require only a subset of functionality associated with the workstation, and wherein the authorized processes correspond to the subset of functionality required by the particular set of tasks (see paragraph 98 wherein users may perform only certain tasks based on access control rules; see also paragraph 73).
	As per claim 8, Er teaches wherein in response to detecting, by the overwatch application, an attempted login by an authorized user, the instructions further instruct the at least one hardware processor to: allow full workstation functionality to the authorized user in response to an attempted login (see paragraph 98 with role-based access control; depending 
	As per claim 10, Er teaches wherein the hardware inputs to the workstation comprise inputs from at least one of: a keyboard, mouse, removable memory, cash register, touch screen, or a microphone (paragraph 43 and 84 with mouse and keyboard)
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 2 above.
	Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Er as applied above, in view of Phan US Patent No. 7,240,360 (hereinafter Phan).
As per claim 7, Er does not explicitly teach wherein the workstation is associated with a cash dispenser, and wherein the particular task includes refilling the cash dispenser.  However, this would have been obvious.  Er already teaches that triggers and actions may be unlimited.  Thus, it would have been obvious to one of ordinary skill in the art to include access controls 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Er with Phan.  One of ordinary skill in the art would have been motivated to perform such an addition to provide flexibility by allowing different clerks to access different functions in the cash register (col. 2 line 15-35).

Claims 9 is rejected under 35 U.S.C. 103 as being obvious over Er as applied above, in view of Indeck US Patent No. 5,428,683 (hereinafter Indeck). 
	As per claim 9, Er does not explicitly teach wherein the authorized user is a bank teller associated with the workstation.  However, this would have been obvious.  For example, see Indeck (col. 7 lines 3-65 with access control of a bank teller).
	 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Er with Indeck.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing teller fraud (col. 7 lines 30-35). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495